In an action to recover damages for injuries by water to crops growing on plaintiff’s farm land, judgment and order reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon plaintiffs stipulate to reduce to the sum of $3,500 the amount of the verdict rendered in their favor; in which event the judgment, as so reduced, and the order are affirmed, without costs. In our opinion the verdict is excessive. Lazansky, P. J., Adel and Close, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm without modification.